                   Case 3:19-cv-05362-LB Document 30 Filed 04/06/20 Page 1 of 3




 1   PRERAK SHAH
     Deputy Assistant Attorney General
 2   United States Department of Justice
     Environment & Natural Resources Division
 3
     HAYLEY A. CARPENTER (CA 312611)
 4   Trial Attorney
 5   U.S. Department of Justice
     Environment and Natural Resources Division
 6   P.O. Box 7611
     Washington, D.C. 20044-7611
 7   (202) 305-0242
     hayley.carpenter@usdoj.gov
 8
     Attorneys for Federal Defendants
 9

10
                                     UNITED STATES DISTRICT COURT
11                                  NORTHERN DISTRICT OF CALIFORNIA
                                        SAN FRANCISCO DIVISION
12

13
      CENTER FOR BIOLOGICAL DIVERSITY, et al.,               Case No. 3:19-cv-05362-LB
14
              Plaintiffs,
15
              v.                                             STIPULATION AND [PROPOSED]
16                                                           ORDER OF DISMISSAL
      USDA APHIS WILDLIFE SERVICES, et al.,
17
              Federal Defendants.
18

19

20
            The Parties to this action are concurrently filing a Settlement Agreement that resolves Plaintiffs’
21
     claims in this case. In consideration of that Settlement Agreement, the Parties stipulate pursuant to Fed.
22
     R. Civ. P. 41 that this case may be dismissed with prejudice. The Parties further request this Court
23
     retain jurisdiction over this case for the sole purpose of enforcing compliance with the terms of the
24
     Settlement Agreement or resolving any disputes concerning the implementation of the Settlement
25
     Agreement as set forth in the Parties’ Agreement.
26
            SO STIPULATED:
27

28
                                                  1
            Case 3:19-cv-05362-LB Document 30 Filed 04/06/20 Page 2 of 3




 1       Respectfully submitted this 6th day of April, 2020.

 2
     /s/ Collette L. Adkins (with permission on   PRERAK SHAH
 3   April 6, 2020)                               Acting Deputy Assistant Attorney General
     COLLETTE L. ADKINS, MN Bar No.               United States Department of Justice
 4   035059X                                      Environment & Natural Resources Division
     (pro hac vice)                               /s/ Hayley A. Carpenter________
 5   Center for Biological Diversity              HAYLEY A. CARPENTER, CA Bar No.
     P.O. Box 595                                 312611
 6   Circle Pines, MN 55014-0595                  Trial Attorney
     Phone: (651) 955-3821                        Natural Resources Section
 7   Fax: (510) 844-7150                          PO Box 7611
     cadkins@biologicaldiversity.org              Washington, DC 20044-7611
 8                                                (202) 305-0242
     CRISTINA R. STELLA (CA Bar No.               hayley.carpenter@usdoj.gov
 9   305475)
     Animal Legal Defense Fund                    Attorneys for Defendants
10   6439 E. Maplewood Ave.
     525 E. Cotati Ave.
11   Cotati, CA 94931-4091
     Phone: (707) 795-2533 ext. 1055
12   Fax: (707) 795-7280
     cstella@aldf.org
13
     Attorneys for Plaintiffs
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              2
               Case 3:19-cv-05362-LB Document 30 Filed 04/06/20 Page 3 of 3




 1                                            [PROPOSED] ORDER

 2          The Stipulation set forth above is APPROVED, and accordingly it is HEREBY ORDERED that
 3   in consideration of the Settlement Agreement concurrently filed by the Parties, this case is hereby
 4   dismissed with prejudice, but the Court retains jurisdiction over this case for the sole purpose of
 5   overseeing compliance with the terms of the Settlement Agreement and resolving any disputes
 6   concerning the implementation of the Settlement Agreement as set forth in the Parties’ agreement.
 7

 8

 9           April 6, 2020
     DATED: _______________                                ________________________________________
                                                           LAUREL BEELER
10                                                         UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  3
